Per Curiam.
An application for writ of habeas corpus is submitted on the theory that O’Neill, presently confined in the State Prison at Stillwater, Minnesota, was deprived of rights protected by the Federal Constitution when sentenced upon his plea of guilty to an information described in State ex rel. O’Neill v. Tahash, 265 Minn. 407, 122 N. W. (2d) 165, petition for rehearing denied June 24, 1963.
Applicant argues that the judicial notice of the statutes of North Dakota taken in the cited decision was improper under the circumstances and that “he has been denied due process of law under federal and state constitutional guaranties.” The issue raised is the same as that considered in the original opinion and urged in the petition for rehearing. In the absence of a different interpretation by competent Federal authority, we remain of the opinion that the imprisonment of applicant is not in violation of rights protected by the Federal Constitution. We do not agree with applicant’s claim that the constitution of the State of Minnesota precludes the judicial notice of foreign statutes in this cas'e.
Application denied.